 NORTH VERNON DIVISION OF THOMPSON INDUSTRIES429North Vernon Division of Thompson Industries, Inc.andInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW-AFL-CIO. Case 25-CA-2701January 29, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 27, 1967, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the General Counsel filed a brief in support ofthe Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, North Vernon Division ofThompson Industries, Inc., North Vernon, Indiana,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner:Upon a charge filedon January 13,1967, by International Union,United Au-tomobile, Aerospace and Agricultural Implement Work-ers of America,UAW-AFL-CIO (sometimes called theUnion herein),theGeneral Counsel of the NationalLaborRelations Board,by theRegional Director for Re-gion 25(Indianapolis,Indiana),issued his complaint,dated March 8, 1967,against North Vernon Division ofThompson Industries,Inc. The complaint alleged con-duct violative of Section 8(a)(1) of the Act (interrogationand threats)and of Section 8(a)(3) ofthe Act (dischargesof Evelynand Thomas Spoonamore).The Respondent'sdulyfiled answer admitted many of the facts, but deniedother facts and the commission of unfair labor practices.Pursuant to appropriate notice,a hearing was held be-fore Trial ExaminerJerryB. Stone at Indianapolis, Indi-ana, on April 25 and 26,1967.All partieswererepresented at and participated in the hearing and wereafforded the right to present evidence,to examine andcross-examine witnesses,to offer oral argument and tofile briefs.Briefs were filed by the General Counsel andthe Respondent and have been considered.The issues involved in this case are (1)whether RalphKunz, Gene Banta, and Edward L.Lamaster are super-visors within the meaning of Section 2(11) ofthe Act; (2)whetherRespondent interferedwith,restrained,orcoerced employees in the exercise of their rights underSection7 of the Actby making threats and engaging in in-terrogation as to union activities in violation of Section8(a)(1) oftheAct;and (3)whether Respondent dis-criminatorilydischargedEvelynandThomasSpoonamore in violation of Section 8(a)(3) and(1) of theAct.Uponthe entire record in this case and from my obser-vation of the witnesses, the following findingsof fact,conclusions of law,and recommendations are made.'FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER2North Vernon Division of Thompson Industries, Inc.,the Respondent, is now, and has been at all times materialherein, a corporation engaged in the manufacture, dis-tribution, and sale of automotive parts. In the course andconduct of its operations the Respondent maintainsplants throughout the United States and at North Ver-non, Indiana (herein called the North Vernon plant).The Respondent, during the 12-month period ending onMarch 8, 1967, which period is representative of all timesmaterial herein, manufactured, sold, and shipped from itsNorth Vernon plant finished products valued in excess of$50,000 to points outside the State of Indiana.The Respondent, during the 12-month period ending onMarch 8, 1967, in the course and conduct of its businessoperationsmanufactured, sold, and distributed at itsplants located throughout the United States productsvalued in excess of $50,000, of which products valued inexcess of $50,000 were shipped from said plants directlyto States of the United States other than the State inwhich such plant was located.Based upon, the foregoing and as conceded by theRespondent, it is concluded and found that the Respond-ent is now, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.'All credibilityresolutions are based upon a composite evaluation ofthe demeanor of the witnesses and the logical consistency of the evidenceas a whole.2The factsare based upon the pleadings.169 NLRB No. 62 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVED3InternationalUnion,United Automobile,AerospaceandAgriculturalImplementWorkers of America,UAW-AFL-CIO, and International Molders and AlliedWorkers Union of North America,AFL-CIO,are andhave been at all times material herein,labor organizationswithin the meaning of Section2(5) of the Act.It is so con-cluded and found.III.THE UNFAIR LABOR PRACTICESA. Preliminary IssuesSupervisory Status - Lamaster, Kunz, Vandermur4The Company's supervisory structure can be describedas follows. The plant manager of the Company is EdwardFleming. Serving under the plant manager is the plant su-perintendent.For approximately 1-1/2 years prior toApril 1967 the Company's plant superintendent had beenKenny Day. Prior to that time the plant superintendentwas GeneBanta.Banta was transferred to the Com-pany'sWaverly, Ohio, operation shortly before KennyDay assumed his duties. Serving under the plant superin-tendent are some eight individuals designated as foremen.It is undisputed that all of the foregoing are supervisorswithin themeaning ofSection 2(11) of the Act.Servingunder the foremen are 11 individualsdesignated as supervisors. The parties are in dispute as towhether these individuals are supervisors within themeaning ofSection 2(11) of the Act.Servingunder the supervisors (disputed status) arevarious individuals designated as group leaders or setupmen. In 1966 the title of supervisor was given to the in-dividuals in the referred to disputed status. Flemingcredibly testified that thisdesignationwas to give the su-pervisors status over the group leaders and setup men.All of the individuals designated as supervisors had for-merly been designated as group leaders or setup men.It is undisputed that all of the disputed supervisorshave the same authority. The disputed supervisors do nothave the authority to hire or discharges or to effectivelyrecommend the same.6 Nor can the company-named su-pervisors authorize employees to work overtime unlesstold to do so by higher authority, discipline employees,7or adjust grievances.The disputed supervisors do, however, when told tohave employees work overtime, select such employeesfor the overtime work.It is disputed as to whether the disputed supervisorscan granttimeoff for employees. Fleming testified to theeffect that the disputed supervisors did not possess theauthority to grant time off for employees; that the com-pany procedures required the securing of a leave slip bySThe facts are based upon the pleadings and undisputed evidence.4The facts are based upon a composite of the creditgd testimony of allwitnesses who testified relative to the duties of the disputed supervisors.In general the basic facts are not in dispute.SFleming testified also that the plant superintendent did nothave theauthority to discharge and that even when the plant superintendent madea recommendation of discharge that he(Fleming)made his own investiga-tion.9The General Counsel elicited testimony from Lamaster to the effectthat,as a designated supervisor, he had recommended that an applicant behired and that the applicant was hired.This standing alone, however, is in-sufficient to establish that the authority to effectively recommend such ac-the employee from personnel, the initialing of the same bythe foreman, supervisor, or group leader, and the final ap-proval by Personnel Manager Howard. Fleming testifiedto the effect that the procedural requirement for theforeman, company-named supervisor, or group .leader toinitial the leave slip was in order that the foreman, com-pany-named supervisor, or group leader, would know ofthe absence of the employee. Lamaster (a disputed super-visor) testified to the effect that he had granted time off toemployees and that in an emergency that the procedureas to the leaveslipsas testified to by Fleming was fol-lowed.Evelyn Spoonamore testified to an occasionwherein she secured a leave slip, went to a disputed su-pervisor (Vandermur), and explained her need for leave,got his approval, went back to Personnel ManagerHoward, and took her leave.There is no evidence of the instructions to the disputedsupervisorsas to the leave procedure or their authority.It appears clear that Lamaster, as a disputed supervisor,and Evelyn Spoonamore as an employee, considered itnecessary that employees explain the reason for time offto the disputed supervisors. Had instructions been givento the disputed supervisors that they only initial the leaveslips inorder to know of the absence of the employees, Iam convinced that Lamaster would not have believed andwould not have testified to the effect that he granted timeoff to employees. I also find it reasonable to believe thata prime considerationin the grantingof time off to em-ployees would be the effect on production. Under suchcircumstances I conclude and find that the initialing of theleave slip by the disputed supervisors constituted an ap-proval thereof, or at least an effective recommendation oftime off for the employee.A pay comparison of employees, group leaders andsetup men,disputed supervisors, and foremen reveals thefollowing:Foremen are salaried. Disputed supervisors, groupleaders, setupmen, and rank-and-file employees arehourly paid and punch a clock. Group leaders or setupmen make from 15 to 20 cents per hour more thanproduction and maintenance employees. Disputed super-visors make from 15 to 20 cents per hour more than thegroup leaders or setup men, and from 30 to 40 cents anhour more than production and maintenance employees.Disputed supervisors receive exactly the same fringebenefits, including holidays, vacations, and insurance, asdo the production and maintenance employees.Whereas the production and maintenance employees,group leaders, disputed supervisors, and setup men's va-cation plan is keyed to their time of service, foremen au-tomaticallyqualify for a 2-week vacation annually.Foremen, productionand maintenanceemployees, groupleaders and setup men, and disputed supervisors all havethe same type of health insurance. Of the referred to per-tion has been granted. Fleming testified to the effect that such authorityhas not been granted. The evidence is insufficient to reveal that thedisputed supervisors have the authority to effectively recommend hiring.7Although there is a conflict in testimony as to whether supervisors candiscipline employees, I am convinced that the supervisors do not have realauthority in this respect. It is clear that in directing work that borderlinesupervisors would speak in tones of correction to employees.However,the incidentof Evelyn Spoonamore's "run-in" with Lamaster wherein shespoke in a disrespectful way to Lamaster shows that higher managementfailed to back Lamaster up and reveals the lack of effective disciplinaryauthority. NORTH VERNON DIVISION OF THOMPSON INDUSTRIESsons herein only foremen receive a free insurance (lifeand accidental) plan geared to their salary.Fleming testified to the effect that the salaried foremenwere the ones who decided whether or not to retainprobationary employees. Lamaster testified with respectto probationary employees that he made verbal reports ontheir progress to the plant superintendent.Some of the disputed supervisors are located in depart-ments which have production lines. The disputed super-visors are generally responsible for two or more produc-tion lines and have one or more group leaders or setupmen on each line."In general the disputed supervisors are over severallines and have a group leader or setup man over the in-dividual line. It is undisputed that the designated super-visors could move men from line to line and that thegroup leaders or setup men could move men up and downthe line that they were over. It would appear that wherea line has two setup men, that the setup men have authori-ty to move up and down the portion ofthe linefor whichthey served.The disputed supervisors direct the work of the groupleaders, make sure that they have supplies, tell the groupleaders where employees are to be placed, and check tosee that the group leaders (or setup men) do their work.The disputed supervisors keep the group leaders, setupmen, and production and maintenance employees busy.When told by the foreman that men are needed forovertime work, the disputed supervisors select the em-ployees for such-overtime. Normally the system of selec-tion of such employees involves the use of the senioritylist.However, it is clear that when some employees donot want to work overtime, that the disputed supervisormust exercise independent judgment in determining theselection of the person for such work.The disputed supervisor makes the job assignments ofthe employees on his lines. In making the job assignmentson many occasions the disputed supervisor merely hasthe employees return to the assignment of the previousday. The same type of work is not always carried on fromday to day. As an example, if a different type of car dooris being produced, there may be changes on the produc-tion line. There also exist the needs for possible personnelchanges when employees are absent. Considering all ofthe foregoing, I conclude and find that the disputed super-visors exercise responsible and independent judgment inthe assignment of employees to their job stations.The disputed supervisors make corrections on em-ployee timecards. The disputed supervisors keep recordsfor "scrap," check quality of parts, instruct employees inwork, at times run machines, and fill in for individualswho need relief or are absent.As indicated, the disputed supervisors all have the sameauthority.Naturally their jobs differ in accordance withthe precise type' of work performed by their productionlines or area of work. As an example, disputed supervisorVandermur checksto seethat thegrindershave thenecessary supplies and grinding abrasives needed, checksquality of parts coming down the line, and instructs em-ployees in grinding.9 Vandermur at times runs a grindingmachine and fills in for individuals who need relief or whoare absent from work. At times Vandermur does setup8Fleming's credited testimony reveals that at the time material hereinthat Vandermur was over seven production lines. Lamaster's creditedtestimony revealed that at the time material herein that he was over twoproduction lines and had two setup men on each line.431work on the milling machine. In early 1966 Vandermurwas over seven lines having around 300 grinding em-ployees.Apparently at the time of the hearing in thismatter, Vandermur, had three setup men and two grind-ing lines under his supervision.On these lines there wereapproximately 60 grinding employees.Lamaster, a disputed supervisor, was a supervisor ontheChrysler Line. Lamaster, as part of his duties,checked presses to see that they were ready to operate,drove a forklift truck, corrected timecards, kept scraprecords, and filled in for absent employees or employeeswho needed to be relieved from duty. Lamaster had threeor four setup men who worked under his direction on twolines.Lamaster had approximately 22 employees whoworked on his lines.Kunz, a disputed supervisor, was supervisor in theshipping department. As part of Kunz' duties he checkedincoming material from trucks, at times physically loadedtrucks and boxcars, and drove a "mule" and the companytruck.Kunz worked under Shipping- Foreman C. Heer.Under Kunz and Heer were five rank-and-file employees.The Respondent at times held meetings where foremenattended but the disputed supervisors did not attend. TheRespondent also held meetings where foremen and thedisputed supervisors attended. The testimony as to thesemeetings was not precise or detailed. In general, it ap-pears that the meetings were a mixture of production andsafety matters.Considering all of the foregoing, I conclude and findthat the disputed supervisors are supervisors within themeaning of Section 2(11) of the Act. It is undisputed thatall of the disputed supervisors had the same authority.The evidence is clear that this authority included the rightand responsibility to assign employees to work. It is alsoclear that the exercise of this authority involved the useof independent judgment and responsibility of decision.Were it not for the fact thatit isundisputed that all of thedisputed supervisors had the same authority to make jobassignments, the question of Kunz' status might be dif-ficult i to determine. However, the record is clear as tosuch authority. Accordingly, I conclude and find that thefacts reveal that Lamaster, Kunz, and Vandermur, at alltimes material herein, were supervisors within the mean-ing of Section2(11) of the Act.B.Background-In General1965 Union Activity'oApparentlyduringthe period of time April 1965through December 15, 1965, International Allied Work-ers,Molders Workers Union was engaged in union or-ganizational activities directed toward the employees ofNorth Vernon Division of Thompson, Inc. During thistimeThomas Spoonamore and Evelyn Spoonamoreworked on the Union's organizing committee.On April 15, 1965, Superintendent Banta approachedThomas Spoonamore who was loading a truck and toldThomas Spoonamore that he wanted to know ifSpoonamore had heard anything about a union trying toget in the plant. Thomas Spoonamore told Banta that hehad heard only the night before that a union was trying to9Fleming testified to the effect that salaried foremen similarly in-structed employees in grinding.IoThe facts are based upon the stipulations of the parties and thecredited testimony of Thomas Spoonamore, Christy, Stidham, and Royse. 432DECISIONS OF NATIONAL LABOR, RELATIONS BOARDget in the plant. Banta told Spoonamore that he wanted toknow who was instigating the union up around Westport.Thomas Spoonamore told Banta that the only thing heknew about "it" was that Gerald Owens had been to hishome and that he did not know what Gerald Owenswanted because he had not been at home.After Thomas Spoonamore finished loading his truckhe went to see Foreman Heer and told Heer of the discus-sion he had with Banta. Thomas Spoonamore toldForeman Heer that he wished that Banta would not askhim such questions because it placed him (Spoonamore)in the middle. Foreman Heer said to Spoonamore that ifthey didn't keep the Union out the same thing could hap-pen there that had happened at the molding plant in Indi-anapolis: the Respondent could just shut the plant down.Foreman Heer also told Spoonamore that the Petoskey,Michigan, plant had either shut down or moved becauseof labor trouble. Thomas Spoonamore told ForemanHeer that he did not think that the Company could moveout in the face of union activity unless the Company waslosing money.Later that day Plant Manager Fleming came to whereThomas Spoonamore was working and told Spoonamorethat if the Union were to get in and the Company couldn'tshow a profit in 2 or 3 years, that the Respondent wouldprobably have to shut down.On April 15, 1965, after having clocked in, ThomasSpoonamore was on his way to his department. Superin-tendentBanta spoke to Spoonamore and asked ifSpoonamore had had a visitor. Spoonamore indicatedthat he had a visitor by a nod of his head. A few minuteslaterSuperintendentBantaapproachedThomasSpoonamore at work. Banta asked Spoonamore to tellhim who had been at his home.Banta asked SpoonamorewhatOwens had to do with, the union activity.Spoonamore told Banta that Owens had very little to dowith theunionactivity, that all that Owens was invlovedin was getting names and addresses for the union men tocontact. Banta told Spoonamore that he knew that Geraldhad always been a strong union mali.1'Around April 25, 1965, Thomas Spoonamore and anumber of other employees of the Respondent wore but-tons of the aforenamed Union at work.While said em-ployees were wearing buttons, Respondent's plant su-perintendent, Gene Banta, walked around and among thesaid employees and noticeably listed the names of theseemployees wearing union buttons on a pad.At some pointduring this period of time, employee Estes Stidham heardSuperintendent Banta tell Marvin Vandermur that he was"going to fire every damn one of them with union badgeson." Around this time, employee Russell Christy saw Su-perintendent Banta whipering to employee Benny Barber.Banta's conversational tone increased from a whisper andChristy heard Banta say that he was going to fire anyonewho had a union badge. Around this time, Marvin Van-dermur went to where employees Royse and Gunyonwere working and told them that the Company was goingto fire every man who had a union button on.On April 25, 1965,a number ofthe employees of theRespondent went out on strike and stayed on strike until11Around 1962 the United Auto Workers Union was involved in or-ganizationwork at Respondent's plant according to Fleming.WhetherBanta was referring to Owen's involvement in such activity is not clear.12The parties' stipulations and positions at the hearing and their briefsare substantially to this effect. For specificity I officially note the factsfrom the Board's official records.July 2,1965.Thereafter on various dates after July 6,1965,and prior to September 16, 1965, the Respondentmade unc06ditional reinstatement offers to various onesof the striking employees.The offers were accepted bysome and declined by some.On June 30, 1965, the Regional Director for Region 25issued a complaint in Case25-CA-2226against theRespondent.Thereafter on July 30, 1965, the aforesaidRegional Director issued an additional complaint andorder of consolidationofCases 25-CA-2226 and25-CA-2276 anda notice of hearing. A hearing on theaforesaid complaint commenced on September 16, 1965.At the hearing the parties entered into a settlement agree-ment wherein the Respondent agreed to take certainvoluntary action of remedial nature.The said settlementagreement was approved by the Regional Director onSeptember 17, 1965.Thereafter on December 1, 1965,theRegional Director notified the Trial Examiner inthose cases that the settlement agreement had been com-plied with on or about November 29, 1965, and movedfor permission to withdraw the complaint in the matter.Subsequently on December 10, 1965, the TrialExaminerin such cases granted the aforesaid motion.On October22, 1965,the International Molders andAlliedWorkersUnion of North America,AFL-CIO,filed a petition in Case25-RC-3041 for investigation ofa question concerning representation of certain ofRespondent's employees.12On November 10, 1965, theparties entered into a stipulation for consent election.Thereafter an election was held in Case25-RC-3041on December 15, 1965,with the union involved losingsuch election.On December 28, 1965,the aforesaid Re-gional Director certified the results of said election.Thomas Spoonamore served as one of two observersfor the International Molders and Allied Workers Unionof North America,AFL-CIO,in the aforesaid represen-tation election on December 15, 1965.C. Interference,Restraint,and Coercion- UnionActivityand Related Events1.Events of August and September 196613Sometime shortly beforeAugust 17,1966, Plant Su-perintendent Day found a union card of the InternationalMolders and Allied Workers Union of NorthAmerica,AFL-CIO,on the floor of the plant. Thereafter on Au-gust 17, 1966,Superintendent Day spoke to ThomasSpoonamore as the latter was returning to work from abreakperiod.SuperintendentDay asked ThomasSpoonamore if he knew anything about the Union tryingto get into the plant. Spoonamore replied that he ,knewnothing about this except rumors that he had heard. Su-perintendent Day then told Spoonamore that the Respond-ent knew that"there is one trying to get in" and that ifthe Respondent found out who was behind it that the oneswho were "could get in a lot of trouble." As Spoonamorestarted to leave, Day stopped him and asked Spoonamoreto let him know if he found out anything.1413The facts are based upon a composite of the credited testimony ofFleming, Smith,and Thomas Spoonamore and a fair inference therefrom.14 I discredit Day's testimonial denial of the described conversation Ofthe two, Day and Spoonamore,Spoonamore was more impressive as afrank, forthright,and truthful witness.I credit Spoonamore's version offacts over Day's. NORTH VERNON DIVISION OF THOMPSON INDUSTRIESConsidering the foregoing, I conclude and find that theRespondent, by Day's conduct, engaged in (1) interrogat-ing employees as to union activity, and (2) threateningemployees with reprisals if they engaged in union activity,all in violation of Section 8(a)(1) of the Act.Sometime during the week of September 19 to 24,1966,SupervisorVandermur15 spoke to employeeRoosevelt Smith. Vandermur asked Roosevelt Smith ifhe knew anything about union cards being passed around.Smith told Vandermur that he didn't know anything aboutunion cards being passed out, that if he were passingunion cards around that he would carry them for peopleto see. At this reply, Vandermur laughed. Vandermurtold Smith that if the Union ever got in that they wouldnot have a job, that the plant would be closed down.Considering the foregoing, I conclude and find that theRespondent, by the conduct of Vandermur, engaged in(1) interrogation of an employee about union activity ofemployees and (2) threats to an employee of reprisals forengagement in union activity, all in violation of Section8(a)(1) of the Act.Sometime later, in the latter part of September 1966,Supervisor Vandermur spoke to Smith again. What trans-pired is revealed by the following excerpts from Smith'scredited testimony.Q.Where were you on this occasion?A. I was in the part where we eat in the lobby.Q.What did Mr. Vandermur say this time andwhat did you say?A.Well, I was sitting at the table by myself andhim and Jim Lyle were sitting in front of me and hemotioned for me to come over and I went over thereand sat down.And he asked me if I would tell him the truth if hewould ask me a question and I told him yes, If Iknowed the truth, which I didn't know what he wasgoing to ask me.Q.What was said?A. Then he asked me was I passing Union cardsaround. I said, "No, I haven't even seen the Unioncard since we come in off the strike and where we gotbeat in the election." In other words, as he said, well,he said, "There's one found back on the floor," andthe best I remember he said, "Kenny Day found it."And he looked around at Jim Lyle and said, "Well,now, you know where that come from?"And I said, "Where?"And he said, "Spoonamore."Considering the foregoing, I conclude and find that theRespondent, by Vandermur, engaged in interrogation ofan employee about union activity in a manner constitutinginterference, restraint, and coercion within the meaningof Section 8(a)(1) of the Act. Such conduct is violative ofSection 8(a)(1) of the Act.I so conclude and find.2.Commencement of Thomas Spoonamore's activity'sApparently the talk with Plant Superintendent KennyDay triggered Thomas Spoonamore to thinking about the15As indicated elsewhere I find Vandermur to be a supervisor withinthe meaning of Section 2(11) of the Act.isThe facts are based upon a composite of Thomas Spoonamore'scredited testimony and the logical consistency of all the facts.17The facts are based upon Thomas Spoonamore's credited testimony.18 It is not clear whether all of the employees worked on Saturday afterThanksgiving Day 1966.433desirability of a union. In any event, in August 1966Thomas Spoonamore commenced talking to his fellowemployees about the Union. Thereafter Spoonamore con-tinued his talking to employees about the Union and theconditions at the plant until the time of his discharge inJanuary 1967. Spoonamore told his fellow employees thata union was needed because of the conditions at the plantand because of the dissatisfaction of the employees withthe way things were done.3.The Thanksgiving Day incident17Thomas Spoonamore and certain other employees1sworked on the Saturday after Thanksgiving Day 1966. Itappears that the employees who had similarly worked in1965 on such a day had received time-and-a-half pay forsuch work but that the employees in 1966 did not receivepay at a time-and-a-half rate.4.Supervisor Lamaster's threat of plant removal19On a day, a short time after Thanksgiving Day 1966,Supervisor Edward Lamaster20 had a conversation withemployee Evelyn Spoonamore. During the conversationEvelyn Spoonamore told Lamaster that she wonderedwhether a union getting in the plant would help straightenout the way things had been done. Supervisor Lamastertold Evelyn Spoonamore that he did not think that itwould help for the Union to get in, that the Companywould just move out like they did in Indianapolis, and thathe did not believe that having a union was the answer tothe problem.Considering the foregoing, I conclude and find that theRespondent by the conduct of Supervisor Lamaster,made a threat to an employee that the Respondent wouldmove its plant as a reprisal against unionization of itsplant. Such conduct is violative of Section 8(a)(1) of theAct. I so conclude and find.5.Events of December 6, 196621On December 6, 1966, Thomas Spoonamore had aconversation with Supervisor Kunz in the shipping de-partment. Spoonamore and Kunz discussed the questionof overtime pay for the work on the Saturday afterThanksgiving Day 1966. What occurred is revealed bythe following excerpts from the credited testimony ofThomas Spoonamore.A.We were discussing this overtime pay. He hadfound out we wasn't going to get paid.Q. Tell us what he said and what you said.A.He said, he told me about it and I said, "Well,the reason we didn't get paid for time and a half thisyear and they got it the year before because therewas an election coming up that year and there wasn'ta Union trying to get in."And he said, well, hesaid-I said,"If the cardsstarted coming in the plant again that we wouldprobably get paid for it."19The facts are based upon the credited testimony of EvelynSpoonamore. To the extent that Lamaster's testimony may be construedas a denial thereof, it is discredited.20As indicated elsewhere, I find Lamaster to be a supervisor within themeaning of Section 2(11) of the Act.21The facts are based upon Thomas Spoonamore's credited testimony. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd he said, "Well, he wouldn't much care if therewas and I said, "Well, I think I can arrange that."6.Events of December 9,1966 22On December 9, 1966,while getting paid off, ThomasSpoonamore engaged in a conversation with fellow em-ployees, Foreman Heer, Production Manager Brewer,and Supervisor Kunz. What wastalkedabout is revealedby the following credited excerpts from Spoonamore'stestimony.A.Well, all ofus was discussing not getting timeand a half for it and I said the only reason we didn'tget it this year and they got paid for it last year isbecause we didn'thave an election coming up thisyear and I don't recall anyone saying anything.7.Events of December 10, 196623Spoonamore decided to contact a union. ThereafterSpoonamore contacted Joseph Couch, a vice president ofthe UAW Local at the Arvin plant in Seymour, Indiana.Couch set up a meeting for Spoonamore with Mr. LouisStrickland, International Representative of the Union, forDecember 10, 1966. Spoonamore met with Couch andStricklandatthe local union hall in Seymour onDecember 10, 1966. At this meeting Strickland ap-pointed Thomas Spoonamore as chairman of the in-plantorganizing committee and instructed Spoonamore to gethis wife and others to be an in-plant organizing commit-tee. Strickland also gave Spoonamore a number of unioncards.Spoonamore signed a union card on December 10,1966, later talked to other employees, appointed his wifeand several others to the organizing committee, and onDecember 12, 1966, commenced active solicitation ofother employees as union members.Around December 12, 1966, Thomas Spoonamore andseveral other employees told Supervisor Kunz that theywould like to talk with Plant Manager Fleming about thequestion of overtime pay for the Saturday work afterThanksgiving Day 1966. Kunz arranged a meeting withFleming for the aforesaid purpose.At the meeting between the employees and Fleming onor about December 12, 1966, the following persons werepresent:Van Bortel, Kunz, and Fleming, ThomasSpoonamore, Butler, Lamb, and Comer.Plant Manager Fleming opened the meeting by askingwhat the employees wanted. Supervisor Kunz and theemployees stated that the employees wanted to discussthe fact that they did not get overtime pay for the Satur-day work after Thanksgiving 1966. The employees toldFleming that Comer had a check stub to prove that em-ployees had been paid overtime pay the year before, andthat the employees did not know why there had been achange in policy. Fleming stated that he did not think thateveryone got such overtime pay the year before and thatif the employees had, that there must have been a22The facts are based upon the credited testimony of ThomasSpoonamore23The facts are based upon the credited testimony of ThomasSpoonamore.24The facts are based upon Neace's credited testimony.25 Found elsewhere herein to be a supervisor within the meaning of Sec-tion 2(11) of the Act.26 The facts are based upon the credited testimony of EvelynSpoonamore.mistake. There was much discussion along the foregoinglines.PlantManager Fleming finally said that it didn'tmatter, that all of the discussion and talk was not going tochange things, that the employees still were not going toget paid overtime pay for the Saturday worked afterThanksgiving Day 1966.8.Events of December 19 to24, 1966a.Vandermur's interrogation of Neace24During the week of December 19 to 24, 1966, Super-visorVandermur25 spoke to employee Neace in thepresence of several other employees. Supervisor Van-dermur asked Neace if Neace had heard anything abouta union getting in the plant. Neace said, "Huh?" Van-dermur then told Neace that there was a TeamstersUnion trying to get in. Neace asked Vandermur if Van-dermur had any idea as to who was giving out unioncards. Vandermur stated that he had an idea.Considering the foregoing, I conclude and find that theRespondent, by Supervisor Vandermur, engaged in inter-rogation of an employee about union activity in a mannerconstituting interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act. Such conductisviolative of Section 8(a)(1) of the Act. I so concludeand find.b.The Christmas party26Apparently a short time before December 25, 1966,the Respondent had a company Christmas party for itsemployees at the plant.On the day of the Christmas party, EvelynSpoonamore asked Plant Manager Fleming about thepossibility of having the Christmas party away from theplant.EvelynSpoonamore'sconversation with PlantManager Fleming is revealed by the following excerptsfrom her credited testimony:A. Yes, that day I asked Mr. Fleming why didn'twe have a Christmas party away from the plantwhere we could dress up in our better clothes insteadof wearing our slacks and that we could be out of theplant instead of in the plant because we was in theplant every day and we would like to have somethingdifferent.Everybody had been discussing it though.At the Christmas party Evelyn Spoonamore also toldthe employees that Respondent should furnish free"Cokes" for the party.9.Eventsa.Circa January 6,196727On or about January 6, 1967, Supervisor Ralph Kunzspoke to Ernest Lamb in the shipping department. Whatwas said is revealed by the following excerpts fromLamb's credited testimony.27The facts are based upon the credited testimony of Ernest' Lamb Idiscredit the testimony of Ralph Kunz inconsistent with the facts found.Lamb, as compared to Kunz was a more frank, forthright, and truthful ap-pearing witness. Kunz impressed me as an evasive witness and as one nottelling the facts as he knew them As an example with respect to whetherhe had testified that he had said that Spoonamore was in trouble again itbecame obvious that Kunz thought that this testimony was meaningfuland that he should try to change the testimony NORTH VERNON DIVISION OF THOMPSON INDUSTRIESA.And after we quit talking going back to the jobRalph came out of.the office and was going over tohelp Lynn,I guess, and he asked me if Spoonamorewas trying to get himself in trouble again.And I said I didn't know and passed it off at that.And then again when I was going up to punch out atlunch he asked me if Spoonamore was trying to gethimself in trouble again and I said I don't know, all Iknew just what I had heard.And he asked me what I had heard and I said,"Well I heard that sometime in the future a Unionwas going to try to come in."And he said he figured that but he wondered whatkind. I said I didn't know.The General Counsel contends that the Respondent,by Kunz, engaged in interrogation as to unionactivity,and in threats of reprisals because of union activity,The Respondent contends that Kunz merely referredto Thomas Spoonamore's getting into trouble becauseSpoonamore was taking up too much time talking to otheremployees.I reject the Respondent's contention. I don't believe orcreditKunz' version of what was said. I am convincedthat Kunz did refer to "trouble again"as he testified to inanswer to a question by me. Considering all of the forego-ing facts, I am convinced and conclude and find that theRespondent, by Supervisor Kunz, engaged in interroga-tion as to union activity in violation of Section 8(a)(1) ofthe Act, and made threats of reprisals if employees en-gaged in union activity in violation of Section 8(a)(1) oftheAct. Such conduct is conduct violative of Section8(a)(1) of the Act. I so conclude and find.b.Evelyn Spoonamore's lunchroom remarks January6,196728On Friday, January 6, 1967, theRespondent had occa-sion to lay off certain employees. About shift-endingtime, Norris Howard,personnel director,and Fleming,plant manager, were in the lunchroom in the break areatelling the employees who were being laid off of theirlayoff.At the same time Evelyn Spoonamore andThomas Spoonamore were sitting in the lunchroom about30 feet away from the employees being laid off. Flemingwas at a place about 20 feet from the Spoonamores.Fleming heard Evelyn Spoonamore make remarks to theeffect that some of the employees were being laid off im-properly out of line of seniority.D. The Discharges of the SpoonamoresOn January 9, 1967, the Respondent dischargedThomas and Evelyn Spoonamore. The General Counselcontends that the background facts and violations of Sec-tion 8(a)(1) set forth previously herein and the factsdirectly related to the discharges of the Spoonamoresreveal that the discharges were discriminatory and viola-tive of Section 8(a)(3) of the Act. The Respondent con-tends that the discharges were not discriminatorily28The facts are based upon a composite of the credited testimony ofFleming and Evelyn Spoonamore.To the extent that either's testimony isinconsistent with the facts found, it is discredited.Evelyn Spoonamoretestified to the effect that she addressed her remarks to her sister-in-lawand that she said in effect that the employees were being laid off im-properly and that she hated to see them go. Fleming testified to the effectthat the reinaks were made loudly and that Evelyn Spoonamore created acommotion.Fleming,however,testified that he did not say anything to435motivated but were for cause. Accordingly, I find itproper herewith to set forth additional facts relating to theemployment of the Spoonamores as well as those factsrelatingtothecontendedshortcomingsof theSpoonamores.Additional Setting Facts1.Thomas SpoonamoreThomas Spoonamore was initially hired by the-Re-spondent on September 19, 1956, at a wage rate of $1.05per hour. He worked continuously for the Respondentuntil January 9, 1967, and was employed at that time at awage rate of $2.17 per hour. At the time of Spoonamore'sdischarge on January 9, 1967, he was employed as adriver and had been so employed for about a year. --In addition to the above facts and the facts set forth insection III,B and C, of this Decision the following factsrelative to the issues and contentions of the parties areherewith set out.In August 1966 Thomas Spoonamore had some dif-ficulty involving a load he had on his truck. What oc-curred is revealed by the following credited excerpts fromhis testimony.Q.Mr. Spoonamore, did you ever have any dif-ficulty with a load on a truck?A. Yes, couple times.Q.All right, when was the first time this oc-curred?A.Oh, about six months prior to my discharge.Q.Were you coming towards the plant or goingaway from the plant?A. No, I was going to Indianapolis to the platers.Q. The platers?A. Yes.Q. Tell us what occurred on this occasion.A.Well, I had a full load when I started to- leaveand theycomeback and they said theyhad someparts that had to go so they had to ship them the nextday and they were in a crate, so I set these parts in-side one of the crates that was already on the truckand I left and I got, oh, about fifteen miles and Inoticed- I stopped to check and this crate wasmissing, it had blown up out of the crate, off thetruck.So I went back, picked up the partsand some ofthem were damaged so I went back to the plant andgot parts to replace them. Then I went to Indi-anapolis.Q.When you went back to the plant did you haveany conversation with anybody about this incident?A.Mr. Heer.Q.Can you tell us what you said to Mr. Heer andwhat Mr. Heer said to you?A. I told him what had happened and he said thisshould have had a chain over them, be sure and chainthem down after this, so I did when I went back.Evelyn Spoonamore about the remarks and did not reprimand her. I amconvinced that Evelyn Spoonamore's remarks were spoken louder thannecessary to convey them to her sister-in-law. I am,however, convincedthat Fleming has construed the tone and degree of loudness as beinghigher than it actually was. I do not believe that if it were as loud as he saidor that if a commotion had occurred that he would not at the time havemade some remarks to Evelyn Spoonamore or have reprimanded her350-212 0-70-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.You did when you were going back, you say?A.Yes.Q.Now, did you ever have any discussion aboutthis incident with Mr. Van Bortel?A.No.Q.Did you ever have any discussion about thisincident with Mr. Fleming?A.No.Q.Did Mr. Heer say anything to you about thisother than you should have had a chain on it?A.No, sir.Q.Did he tell you if this happened again youwould be discharged?A.No, sir.Q.Did he say anything to you to that effect?A.No, sir.Around the middle of December 1966 ThomasSpoonamore was transporting a load from Indianapolis toNorth Vernon, Indiana. While doing so a box of partspackaged by Advanced Plating Company splitand someof the parts in the box became damaged.29Van Bortel asked Thomas Spoonamore how the partshad become damaged. Thomas Spoonamore told VanBortel that the parts had been improperly packaged at theplaters.Van Bortel and Spoonamore discussed ways andmeans of correcting the problem. As a result Van Borteltold Thomas Spoonamore to make sure when he got partspackaged (in the pack being used) to make sure that it wasbanded both ways.30 Van Bortel told Spoonamore that ifthe parts were not properly packaged in Indianapolis (atthe platers) that he was to call the Respondent.On January 4, 1967, Thomas Spoonamore had aproblem involving a load of parts that he was taking fromIndianapolis to Respondent's plant in North Vernon,Indiana.31What occurred is revealed by the following ex-cerpts from his credited testimony.Q.All right, tell us what type of load you had onthis time.A. I had several boxes of parts in cardboard car-tons and then I had several that were in a woodencrate.Q. Tell us how you loaded this or how yousecured it or what you did about it.A.Well, the cardboardcartonsI had in the frontof the truck and then I had heavy crates on behindthem and because I was afraid something might hap-pen to these parts I put a rope over the top of theseand then the tarp wasn't very good, it was pretty rot-ten, so I was afraid it would tear so I put a chain overthe tarp over these parts.Q.Now, you told us you had some difficulty.When did you observe this?A. I was about half way back fromIndianapolis.Q.Okay, tell us what you observed and what hap-pened then.A. I was driving along and I was looking in therearviewmirror andIseenthese parts on thehighway so I pulled over and stopped and wentaroun' to see where they was coming from and I was29The facts as to this incident are based upon a composite of thecredited testimony of Van Bortel and Thomas Spoonamore. Van Bortel'stestimony was more generalized and to the effect that he placed the entireburden and responsibility for a secure load and for seeing to it that theparts were packed safely on Spoonamore. I find Spoonamore's testimonythat he was told to see that the boxes were banded both ways to appearmore credible and so creditup on the truck and the state trooper pulled up be-hind me and he come around and asked me what hadhappened and I told him that the tarp had split andone of the boxes had split open and the parts, hadbeen pulled out by the wind.And he told me to be sure and get the parts off thehighway so I went back and picked them up and thatwas it. I went on into the plant.Q.Any idea how many parts were damaged?A.Only about fifteen that actually blew off thetruck.Now, inspection had to go through the wholebox. I don't know how many were damaged.Q.What type of parts were these, Mr.Spoonamore?A. They were garnish parts for a Mustang thatgoes above the windshield.Q.Mustang automobile?A.Yes.Q.Now, when you got back to the plant did youhave any conversation with anyone in regard to thisincident?A.Well, I told my foreman what had happened.Q.Did you tell him about it?A.Yes.Q.All right, tell us what you told him and what hesaid.A.Well, I told him that the tarp had split and thatthese parts had blown out and some of them weredamaged.I don't know how many.TRIAL EXAMINER: Who was this you told?THE WITNESS: Mr. Heer, my immediate foreman.TRIAL EXAMINER: All right.THE WITNESS: And he didn't say any more aboutit. I told him about the tarp.By Mr. Mercer:Q.Did he make any reply then?A.No.Q.Did you have any conversation about this in-cident with Mr. Van Bortel?A. Yes, I was up there and talked to him about it.Q. Is this themsameday orsomeother occasion?A. I believe it was that same evening.Q.Where were you when you talked to him?A. In his office.Q.Who was there?A.He's the onlyone Ican think of.Q.Who brought the subject up?A. I forget why I was in there but I told him aboutit, I brought it up.Q.What, if anything, did he say about this?A.He said that he guessed that we were going tohave to start banding these boxes. This was a newpack. The old pack had been banded.Q.What do you mean by banded?A. Steel bands around them.Q.You say this was a new pack?A. Yes.Q.And it did not have a steel band?A.No.30Apparently banded crossways and long ways.31The facts relating to this incident are based upon a composite of thecredited testimony of Thomas Spoonamore, Van Bortel, and the exhibitsin the record. NORTH VERNON DIVISION OF THOMPSON INDUSTRIES437Q. On this occasion did Mr.Heer warn you orreprimand you about this?A.No.Q.Well, did Mr. Heer say anything to you aboutthis at any time other than what you just testifiedabout?A.No, sir.Q.Did Mr. Van Bortel say anything to you otherthan what you testified to about this incident?A.No, sir.Q.Did Mr. Fleming say anything to you aboutthis incident?A.No, sir.Q.Did Mr. Fleming talk to you about this in-cident?A.No sir.The parts that were damaged in this incident were 50 innumber and the Respondent's sales price for such partswas around $1.25 per part.The type of pack that was being used at this time wasdifferent from the pack that had been used a month earli-er. The Respondent has undertaken no steps to have theplater to change the new pack in any way. Prior to the in-cident Spoonamore had related to Foreman Heer onseveral occasions that the truck needed a new tarp.Within several days after the incident the Respondentfurnished a new tarp for Spoonamore's track .32During Thomas Spoonamore's 10-year employmentperiod he had never been warned about the quality of hiswork. 33On January 6, 1967, Thomas Spoonamore was approx-imately 32 to 33 minutes late in clocking in for work.There is no evidence however that he was reprimandedfor this incident.342.Evelyn Spoonamore35Evelyn Spoonamore was initially hired by the Respond-ent on September 28, 1956, at a wage rate of $1.05 perhour. She worked thereafter until January 9, 1967, andwas employed at a wage rate of $2.07. At the time of herdischargeon January 9, 1967, Evelyn Spoonamoreworked on position 5 on the line (which was the notch andtrim position). According to the credited testimony ofLamaster (the supervisor at the time of her discharge) hekept the best operators on the most complicated job, andthe most complicated job was on position 5 or 6.In addition to the above facts and the facts set forth insection III, B and C of this Decision the following factsrelative to the issues and contentions of the parties areherewith set out.Sometimearound6monthsbeforeEvelynSpoonamore's discharge, Evelyn Spoonamore had an in-cident in which she and Lamaster became angry witheach other. The facts are revealed by the followingcredited excerpts of Evelyn Spoonamore's testimony.36A.Well, we had changed lines. We had comefrom one door line to the other and there was anextra operator that was left from the other line and hehad her going to relieve everybody and giveeverybody a break and she started to give me a breakand told her, told me to go on back in and run thepress and she had already got in there and he madeher get out and made me get back in, you know, andI don't know, a few things was said there and then Istarted laughing and he took me serious more or lessand I said-Q.What did you say to him?A. I said, "Why don't you kiss my butt."****A.He said, "Do you mean that?"*A.And I said. "Yes." And a little bit then he leftand a little bit he come back and he said, "Do youstillmean that?"And I said, "Yes." And he said, "All right" hesaid, "Come with me. We are going to the office." Isaid, "All right, let's go." And we went up to thefront office.****A. Ed Lamaster told Mr. Van Bortel what I hadsaid and he said he wasn't going to have nobody talk-ing to him like that. He said,."I asked her if shemeant it and she kept saying she did, so I told her wewere going to the office" and he said, "Me or her,one, is not going back out there."And Van told us we ought to stop and kind of talkthis over and get it straightened out. He said hethought it was more or less a misunderstanding that,you know, between us, and he asked us both-A.Van Bortel. Mr. Fleming's assistant, and so wejust kind of discussed it and they told me to go onback out to work, and I went out back in the plantand then I don't know what happened after that.Q.Did you work the next day?A.Yes, I did.Q.Mr. Lamaster work the next day?A.Yes.Q.Did you ever hear any more about this fromanyone?A.No.On January 6, 1967, Evelyn Spoonamore was late 32or 33 minutes in clocking in for work.37 Thereafter Super-visor Lamaster spoke to her about this matter.During Evelyn Spoonamore's time of employment thefollowing may also be stated. Supervisors Lamaster andBrown had told her at different times that her press was32This would appear necessary in any event as a torn tarp offers littleprotection from the elements.33Thomas Spoonamore credibly testified to this effect. The record isbarren of evidence of such criticism unless the remarks about these in-cidents set out are so construed I do not construe such remarks as criti-cism but merely factual statements of solutions of normal problems thatoccur in work.34 Fleming testified to the effect that the Respondent's EmployeeHandbook set forth that a number of warnings for lateness were requiredbefore used as a basis for discharge. Fleming also testified to the effectthat the Respondent did not follow the handbook and did not givewarningsto all employees.31The facts are based upon a composite of the credited testimony ofEvelyn Spoonamore.36 Lamaster's testimony is virtually to the same effect31 There were a number' of other employees late that date. Fleming'stestimony revealed that he did not know whether these employees werereprimanded or not. 438DECISIONS OF NATIONALhard to operate and that her work was good. During hertime of employment no one had ever told her that she hadproduced bad or defective parts. In addition to the timethat Lamaster spoke to her about being late, around 1961,Evelyn Spoonamore had received a warning slip for beinglate, and in the fall of 1966 General Foreman Staub hadtalked to her about being late and had told her that shehad to startgettingin to work early.On occasion Evelyn Spoonamore set parts off her line.Lamaster credibly testified that he had seen EvelynSpoonamore and others do so. Evelyn Spoonamorecredibly testified to the reasons and occasions that she setparts off the line as follows:38Q.Under what circumstances would you do this?A.Well, sometimes they would shut the back lineoff.There was two beltson one lineand I was rightin the dividing line where the belt divided and if theyshut the back line off they would still keep coming atme andIwould either have to run them and setthem-or set them off and sometimes they wouldwork on a bender and they would run them to thebender and they would be ready for my press andthere would be a big pilesettingbeside my presswaitingfor me whenIwent in inthe morning, some-timesthe press would break down and I would haveto set them off until they could get the press fixed,and well, there is severalthingsthat, you know, thatoccasioned to do it.Lamaster also credibly testified to the effect that atsome pointof time shortly before Evelyn Spoonamore'sdischarge that she brought coffee and doughnuts to theproductionline, and onanother occasion brought applesto the line. Lamaster further credibly testified to the ef-fect that others, and even himself, on occasion broughtcoffee to the production line. Lamaster credibly testifiedto the effect that he kept scrap records and that during thelastweek that it did not come to his attention that therewas an unusualamount of bad parts, and that he did notmake any report to highermanagementabout EvelynSpoonamore's work the last week,39 and he did notrecommend that Evelyn Spoonamore be discharged.On January 9, 1967,40ThomasandEvelynSpoonamore worked their regular shift. When they wentto punch (at the timeclock) at 3:45 p.m., they discoverednotes on their timecards. The notes stated "Please cometo the personnel office" and were signed by the secretaryofNorrisHoward (personnelmanager).The twoSpoonamores went to the personnel office.Afterseeing PersonnelManager Howard, the twoSpoonamores were taken by Howard to Plant ManagerFleming's office.In Fleming'soffice in addition to thetwo Spoonamores there were Howard, Fleming, andFleming's personal secretary (Teresa Hollowell). Whatoccurred is revealed by the following credited excerpts ofThomas Spoonamore's testimony.41A.Well, as soon as we got in the door Mr. Flem-ing said,"Have a seat," and before we got sat downhe said, "Thomas and Evelyn, you are beingdischarged for causing discontent among the peopleand discrediting any and all Company policy," and"8Although the Respondent seems to contend that this was one of theproblems relating to Evelyn Spoonamore's discharge, there was nospecific evidence to reveal the facts other than testified to by EvelynSpoonamore.°HThe record is barren of any evidence of production of bad parts byEvelyn Spoonamore.LABOR RELATIONS BOARDmy wife said, "Well, you don't have any reason todischarge us."And he said, "Well, I don't want to discuss it."And then he said, "I have your checks," and heread off the deductions and so forth and gave them tous and I told him, "You don't have a good reason fordoing this."And he said, "That's all I have to say, I am notgoingto discuss it."And I said, "That's fine, you can discuss it withthe Labor Board then."Thereafter, Personnel Director Howard, on behalf ofthe Respondent, filed documents with the Indiana StateEmployment Security Division. In these` documents theRespondent set forth that the reason for the unemploy-ment of the two Spoonamores was "Discharge-formisconduct."The day after the discharge of the two Spoonamores,Supervisor Lamaster attempted to find out the reason forthe discharges. What occurred is revealed by the follow-ing excerpts of Lamaster's credited testimony.Q.When did you first find out that Mrs.Spoonamore was discharged?A. The next morning after she was discharged.Q. From who did you first find out about it?A.Well, I heard the employees talking about itout there in the department first, then I got curiousand I just checked with Mr. Howard and then I wentto the front office and Mr. Van Bortel, he and Italked about it, discussed it.Q. Tell us what you said and what he said.A.Well, we was right there in the office and Iasked him if he wanted to talk to me. I told him Nor-ris told me he wanted to talk to me and he said he didabout her termination and he told me that she hadbeen discharged for misconduct. If anybody wantedto know anything about it or any questions of why,the reason, why just misconduct.And I told him just misconduct.Q.You mean if you were asked?A.Yes.Q.Was that it, was there anything else said?A.No.Q.Did he explain to you what he meant by theterm misconduct?A.No, sir.Some of the employees also attempted to learn from thesupervisorsthereasonfortheSpoonamores'discharges.What occurred is revealed by the following ex-cerpts from the credited testimony of Comer.Q.You men had some conversation, regardlesswhat the conversation was did any of you talk toRalph Kunz and Charlie Heer?A.Yes, we did. I think it was I or somebody elsebut we asked him what happened to T. Spoonamoreand they said they did not know.Q.When was this in relation to this morning con-versation you had with the other men?A. This was the first thing in the morning, 7:00o'clock.40The facts are based upon a composite of the credited testimony ofThomas Spoonamore, Evelyn Spoonamore, Lamaster, Comer, and Flem-ing.41Although Fleming testified, he did not contradict the testimony of thetwo Spoonamores in this regard. NORTH VERNON DIVISION OF THOMPSON INDUSTRIESQ.Where were you when you talked to RalphKunz and Charlie Heer?A. In the shipping office.Q.What was it that was asked,what did you askCharlie Heer and Ralph Kunz?A.We asked why Spoonamore got fired and theysaid they did not know.Considering all of the foregoing,I am convinced andconclude and find that the evidence clearly preponderatesfora finding that the Respondent discriminatorilydischarged Thomas and Evelyn Spoonamore on January9, 1967, in violation of Section 8(a)(3) of the Act.The evidence clearly reveals that for the past severalyears the Respondent had been aware of or suspectedunion activity at various times. The evidence also clearlyreveals that on such occasions the Respondent eitherknew that Thomas Spoonamore was engaged in union ac-tivity or believed that he was so engaged.The evidencefurther reveals,by Kunz' remarks on January 6, 1967,that Spoonamore was in trouble again,that the Respond-ent knew of the current union activity and of ThomasSpoonamore's involvement.Although the Respondent may not have specificallyknown the name of the union involved,it is clear thatThomas and Evelyn Spoonamore were engaged in UAWunion activity and that this activity was the cause of theirdischarge.Although the Respondent by Fleming's testimony,which Ido not credit, offered various contentions as to thereasons for the Spoonamores'discharges,I do not findsuch contention believable under the circumstances ofthis case.The uncontradicted and credited testimony of theSpoonamores reveals that the Spoonamores were told atthe time of their discharge by Fleming that they werebeing discharged"for causing discontent among the peo-ple and discrediting any and all Company policy." Theonly evidence in this record having any meaning relatingto this statement,as I see it,is the evidence relating toThomas Spoonamore's actions and complaints related toThanksgiving overtime pay, and to Evelyn Spoonamore'sremarks about the use of seniority for layoffs at the timeof the January 5,1967,layoff.These very incidents cou-pledwithRespondent's clear proclivity to associateThomas Spoonamore with suspected union activityclearly supports a finding that the discharges werebecause of a strong belief of union activity by theSpoonamores.The background evidence and Respond-ent's conduct violative of Section 8(a)(1) weighs for afinding of discriminatory motivation when consideredwith the totality of all of the facts.Furthermore the Respondent's notification to the Indi-ana EmploymentSecurityDivision to the effect that thereason for, the discharges was misconduct is completelyinconsistent with the facts advanced or the reasons ar-gued at the hearing.The foregoing is set forth with thequalification that the word "misconduct"as used by theRespondentmay have been used to describe theSpoonamores'conduct relating to the Thanksgiving over-timepay and the seniority layoff contention. If so, I donot find such actions to be misconduct but rather the ex-ercise of protected concerted activity.It suffices to saythat the totality of the evidence convinces me that in mainvarious reasons testified to, or apparently elicited in sup-port of, or contended by the Respondent at the hearing asthe cause for the Spoonamores' discharges, are all pretex-tuous reasons selected after the event had occurred.439Thus I am convinced and conclude and find that the al-leged reasons, revealed at the hearing and not to theSpoonamores at the time of discharges, such as poorwork performance, tardiness, and damage to parts, are allpretextuous.Accordingly, I conclude and find that-the RespondentdiscriminatorilydischargedThomasandEvelynSpoonamore on January 9, 1967, in violation of Section8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations oftheRespondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, it is recommended that it cease anddesist therefrom and that it take certain affirmative actionof the type which is conventionally ordered in such cases,as provided in the Recommended Order below, which isfound necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies ofthe Act.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by the discriminatory discharges ofThomas Spoonamore and Evelyn Spoonamore on Janua-ry 9, 1967, it is recommended that Respondent offerThomas Spoonamore'and Evelyn Spoonamore immediateand full reinstatement to their former positions, or sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make each ofthem whole for any loss of pay suffered by reason of thediscrimination against each of them, by payment to eacha sum of money equal to the difference, if any, betweenthe wages each would have earned absent the discrimina-tion against each of them, and the amount of wages ac-tually earned, if less, from the date of commencement ofdiscrimination (January 9, 1967) to the date of Respond-ent's offer of reinstatement to each. Such backpay shallbe computed in the manner established by the Board in F.W. Woolworth Company,90 NLRB 289, 291 to 294, andwith interest thereon as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 176.As the unfair labor practices committed by the Respond-ent were of a character which go to the very heart of theAct, it is recommended that the Respondent cease anddesist therefrom and cease and desist from infringing inany other manner upon the rights of employees guaran-teed by Section 7 of the Act.CONCLUSIONS OF LAW1.InternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers ofAmerica, UAW-AFL-CIO, andInternationalMoldersandAlliedWorkersUnion of North America,AFL-CIO, are, and havebeenat all times materialherein,labor organizationswithinthe meaning of Section2(5) of the Act. 440DECISIONSOF NATIONALLABOR RELATIONS BOARD2.North Vernon Division of Thompson Industries,Inc., the Respondent, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of employees, thereby discouraging mem-bership in or activities on behalf of a labor organization,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that Respondent,its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof International Union,United Automobile,AerospaceandAgriculturalImplementWorkers of America,UAW-AFL-CIO, orany other labor organization of itsemployees by discharging or otherwise discriminating inregard to the hire or tenure of employmenrof any term orcondition of employment of any of its employees,exceptto the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a)(3)of the Act,as modified by the Labor-Management Re-porting and Disclosure Act of 1959.(b) Interrogating its employees concerning their orother employees'union affiliation or activities in amanner constituting interference,restraint,or coercionwithin the meaning of Section 8(a)(1) of the Act.(c)Threatening its employees with discharge, withloss of job opportunity because of plant closure or mov-ing, or with other reprisals,because of their activity onbehalf of a labor organization.(d) In any other manner interfering with,restraining,or coercing its employees in the exercise of their right toself-organization, to form,join,or assist labor organiza-tions,,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act,and to refrain from any and all such activities,except tothe extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.2.Takethe following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Thomas Spoonamore and EvelynSpoonamore immediate and full reinstatement to theirformer or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges.(b)NotifyThomasSpoonamoreandEvelynSpoonamore if presently serving in the Armed Forces ofthe United States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Make whole Thomas Spoonamore and EvelynSpoonamore for any loss of pay they may have sufferedby reason of the discrimination against them by paymentto them of a sum of money equal to their loss of earningsfrom the date of their discharge to the date of Respond-ent's offer of reinstatement in the manner set forth in thesection of this Decision entitled "The Remedy."(d)Preserve and, upon request, make available to thelBoard and its agents, for examination and copying,, alpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant or necessary to the determination of theamounts of backpay due and the reinstatement and re-lated rights provided under the terms of this Recom-mended Order.(e)Post at its plant in North Vernon, Indiana, copiesof the attached notice marked"Appendix."42 Copies ofsaid notice, on forms provided by the Regional Directorfor Region25, afterbeing signedby theRespondent'srepresentative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,where notices to employees are customarily posted andtake reasonable steps to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 25, in writ-ing,within 20 days from the date of this RecommendedOrder, what steps the Respondent has taken to complyherewith.4341 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."43 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL offer Thomas N. Spoonamore and Eve-lyn Spoonamore immediate and full reinstatement totheir former or substantially equivalent positionswithout prejudice to their seniority and other rightsand privileges and WE WILL notify Thomas N.Spoonamore and Evelyn Spoonamore if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.WE WILL make whole Thomas N. Spoonamoreand Evelyn Spoonamore for any loss of earnings theymay have suffered by reason of the discrimination NORTH VERNON DIVISION OF THOMPSON INDUSTRIESagainst them, all in accord with and in the manner setforthin the "Remedy"section of the Decision in thiscase (25-CA-2701).WE WILL NOTdiscourage membership in or activi-ties on behalf of International Union,United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America,UAW-AFL-CIO, or anyother labor organization of our employees, bydischarging or otherwise discriminating in regard tothe hire or tenure of employment or any tern or con-dition of employment,except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct, asmodifiedby the Labor-Management Report-ing and DisclosureAct of 1959.WE WILLNOT interrogate our employees concern-ing their or other employees'union affiliation or ac-tivitiesinamanner constituting interference,restraint,or coercion within the meaning of Section8(a)(1) of theAct.WE WILLNOT threaten our employees withdischarge,with loss of job opportunity because ofplant closure or moving,or with otherreprisals,because of their activity on behalf of a labor or-ganization.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form, join,or assistlabor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed by Section7 of the Act, and to refrain441from any and all such activities, except to the extentthat such rights may be affected by anagreementrequiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.All our employees are free to become or remain, or torefrain from becoming or remaining members of Interna-tionalUnion,UnitedAutomobile,Aerospace andAgriculturalImplementWorkersofAmerica,UAW-AFL-CIO, or any other labor organization, exceptto the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.DatedByNORTH VERNON DIVISIONOF THOMPSON INDUSTRIES,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 633-8921.